Citation Nr: 0737948	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  00-20 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for hearing 
loss. 

(The issue of entitlement to an increased evaluation for 
diabetes mellitus, type 2, currently evaluated as 20 percent 
disabling will be the subject of a later decision).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
December 1957, and June 1958 to June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, wherein the RO, in part, granted 
service connection for left ear hearing loss; an initial 
noncompensable evaluation was assigned, effective August 31, 
1999.  The RO also denied service connection for right ear 
hearing loss.  The veteran appealed the RO's August 2000 
denial of service connection for right ear hearing loss and 
assignment of a noncompensable evaluation to service-
connected left ear hearing loss to the Board.  

In April 2003, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A copy of 
the hearing transcript is of record.  

In November 2003, the Board remanded the instant claim to the 
RO for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate review. 

This appeal also stems from a September 2004 rating action, 
wherein the RO continued a 20 percent disability rating 
assigned to service-connected diabetes mellitus, type 2.  The 
veteran timely appealed the September 2004 rating action to 
the Board. 

By a January 2006 rating action, the RO granted service 
connection for right ear hearing loss; an initial 
noncompensable evaluation was assigned for bilateral hearing 
loss, effective August 31, 1999.  Thus, the issue has been 
framed as that listed on the title page.

In awarding service connection for diabetes mellitus, type 2, 
currently evaluated as 20 percent disabling, the RO based 
their determination on the veteran's alleged in-service 
exposure to herbicides.  The United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a decision 
of the Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides based on 
service on a vessel off the shore of Vietnam.  VA disagrees 
with the Court's decision in Haas and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.

Finally, the Board's appeals tracking system, i.e., Veterans 
Affairs Central Office Locator System (VACOLS), reflects that 
that the RO recently issued a statement of the case 
addressing the issues of whether new and material evidence 
has been received to reopen a previously denied claim for 
service connection for hypertension (originally claimed as 
high blood pressure) and entitlement to service connection 
for coronary artery disease (claimed as hypertensive heart 
disease), both to include as secondary to service-connected 
diabetes mellitus, type 2.  In as much as the aforementioned 
service connection issues have not yet been developed, or 
certified for appellate review, they are not for 
consideration at this time.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2007).  Therefore, the Board's jurisdiction is 
limited to the issue listed on the title page.  


FINDINGS OF FACT

1.  From August 31, 1999 to May 18, 2004, audiometric testing 
more nearly approximated Level II hearing loss in the right 
ear and Level I hearing loss in the left ear.

2.  From May 19, 2004, audiometric testing more nearly 
approximated Level VIII hearing loss in the right ear and 
Level II hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  From August 31, 1999 to May 18, 2004, the criteria for an 
initial compensable evaluation for hearing loss have not been 
met.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (2007).

2.  From May 19, 2004, the criteria for an initial 10 percent 
evaluation for bilateral hearing loss have been met. 38 
U.S.C.A. § 5107; 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).

This appeal arises from a disagreement with an assignment of 
an initial rating following the grant of service connection 
for hearing loss.  The United States Court of Appeals for 
Veterans Claims (Court) has held that once service connection 
is granted the claim is substantiated, any deficiency in the 
VCAA notice is not prejudicial and further VCAA notice is 
generally not required.  Dunlap v. Nicholson, 21 Vet App 112 
(2007); Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006).  
The United States Court of Appeals for the Federal Circuit 
has also held that additional VCAA notice is not required 
when there is an appeal from the initial grant of service 
connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  No further VCAA notice was required once the RO 
awarded service connection for hearing loss in August 2000. 

Regarding VA's duty to assist the appellant with his current 
initial evaluation claim, service medical records, post-
service VA and private examination and clinical treatment 
reports, and testimony and statements of the veteran, have 
been associated with the claims files.  

In addition, pursuant to the Board's November 2003 remand 
directives, VA examined the veteran for the purpose of 
determining the current severity of his service-connected 
hearing loss.  VA examinations were performed in May 2004 and 
December 2005.  Copies of these examination reports are 
contained in the claims files.  There is no evidence or 
contention that the veteran's hearing loss has changed since 
those examinations.

II.  Relevant Laws and Regulations

General rating criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007). 

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002);
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2007).  
In this case, the history of the veteran's disability 
includes service medical records, which contain a clinical 
findings of mild bilateral hearing loss on in-service 
audiometric examinations, along with a December 1999 VA 
examination report demonstrating that the appellant had 
bilateral hearing loss for VA compensation purpose.  
38 C.F.R. § 3.385 (2007). 

Hearing Loss-criteria

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test. The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
38 C.F.R. §§ 4.85(b), 4.87.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2007).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2007).  

In this case, a May 2004 VA audiology examination report 
shows that the veteran's right ear hearing loss meets the 
requirements of an unusual pattern of hearing impairment.  
Id.

III.  Analysis

The Board finds that from August 31, 1999 to May 18, 2004, 
audiometric testing more nearly approximated Level II hearing 
loss in the right ear and Level I hearing loss in the left 
ear.  In reaching the foregoing determination, the Board 
relied upon a December 1999 VA audiometric examination.  

On VA examination in December 1999, puretone thresholds in 
decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	35	40	50	75	50
Left	 	35	30	45	65	44

Speech discrimination was 88 and 92 percent in the right and 
left ears, respectively. 

These results showed level II and I hearing loss in the right 
and left ears, respectively.  When evaluated based on Table 
VI, found at 38 C.F.R. § 4.85, these findings warrant an 
initial noncompensable evaluation for the period from August 
31, 1999 to May 18, 2004.  38 C.F.R. § 4.85, Table VII.  The 
examination report does not reveal an exceptional pattern of 
hearing loss warranting evaluation in accordance with 
38 C.F.R. § 4.86.

For the period from May 19, 2004, the Board concludes that an 
initial 10 percent evaluation is warranted for the service-
connected bilateral hearing loss.

On VA examination on May 19, 2004, puretone thresholds in 
decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	55	55	75	90	70
Left	 	30	35	55	70	48

Speech discrimination was 44 and 88 percent in the right and 
left ears, respectively. 

These results showed level VIII and II hearing loss in the 
right and left ears, respectively.  When evaluated based on 
Table VI, found at 38 C.F.R. § 4.85, these findings warrant 
an initial 10 percent evaluation for the service-connected 
bilateral hearing loss for the period from May 19, 2004 to 
November 30, 2005.  
38 C.F.R. § 4.85, Table VII.

The May 2004 examination report revealed an exceptional 
pattern of right ear hearing loss warranting evaluation in 
accordance with 38 C.F.R. § 4.86.  To this end, the May 2004 
VA audiological evaluation reflects puretone thresholds in 
the right ear of 55 decibels or more at 1000, 2000, 3000, and 
4000 Hertz; the left ear did not reveal an exception pattern 
of hearing loss .  Thus, the Board will determine the Roman 
numeral designation for right ear hearing impairment from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  See 38 C.F.R. § 4.86(a) (2006).

As noted above, the May 2004 audiometric findings, applied to 
Table VI, yield a numeric designation of VIII for the right 
ear (70 decibel puretone threshold average, and 44 percent 
speech discrimination), and a numeric designation of II for 
the left ear (48 decibel puretone threshold average, and 88 
percent speech discrimination). These numeric designations, 
entered into Table VII, produce a 10 percent evaluation for 
hearing impairment.  The audiometric findings of the right 
ear, applied to Table VIA yield a numeric designation of VI 
for the right ear; left ear remained the same at Level II.  
The same numeric designations, entered into Table VI, 
produced the same level of bilateral hearing impairment, 
i.e., 10 percent.

(Parenthetically, the Board observes that a May 2004 
audiological report, submitted by J. F. J., M. D., is of 
record and was not interpreted.  The Board may not interpret 
graphical representations of audiometric data.  Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995)).

Finally, the Board finds that an initial noncompensable 
evaluation is warranted for the service-connected bilateral 
hearing loss for the period from May 19, 2004.

On VA examination on December 1, 2005, puretone thresholds in 
decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	45	35	75	100	64
Left	 	30	35	50	70	46

Speech discrimination was 88 percent in both ears. 

These results showed level III and II hearing loss in the 
right and left ears, respectively.  When evaluated based on 
Table VI, found at 38 C.F.R. § 4.85, these findings warrant 
the initial noncompensable evaluation assigned for the period 
from December 1, 2004.  38 C.F.R. § 4.85, Table VII.

The examination report does not reveal an exceptional pattern 
of hearing loss warranting evaluation in accordance with 
38 C.F.R. § 4.86.

Conclusion

The Board concludes that from August 31, 1999 to May 18, 
2004, the preponderance of the evidence is against finding 
that the veteran's hearing loss disability warrants an 
initial compensable evaluation.  For the period from May 19, 
2004 , the Board finds that the evidence supports an initial 
10 percent for bilateral hearing loss.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt.

IV.  Extraschedular Consideration

There is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2006).  Therefore, there is 
no marked interference with current employment.  The 
disability has not required any periods of hospitalization 
since the effective date of service connection, i.e., August 
31, 1999.  The Board will not, therefore, refer the question 
of entitlement to an extraschedular evaluation for 
consideration by appropriate authorities.


ORDER

From August 31, 1999 to May 18, 2004, an initial compensable 
evaluation for bilateral hearing loss is denied.

From May 19, 2004, an initial 10 percent evaluation, but no 
more, is granted for bilateral hearing loss subject to the 
law and regulations governing the payment of monetary 
benefits.



_________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


